Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  158493                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158493
                                                                   COA: 344523
                                                                   Gogebic CC: 2017-000181-FH
  JENIFER POWELL,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 14, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2019
           p0904
                                                                              Clerk